Citation Nr: 1637722	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  07-27 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent evaluation for PTSD.  In October 2008, the evaluation was increased to 50 percent from December 15, 2007.

In July 2011, the Board, in pertinent part, granted a 50 percent rating for PTSD prior to December 15, 2007 and denied an evaluation in excess of 50 percent.  The RO implemented this decision in March 2012 by assigning a 50 percent rating effective the September 21, 2006 date of the increased rating claim.

In a March 2012 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for the Veteran and VA to vacate and remand that part of the Board's July 2011 decision that denied a rating in excess of 50 percent for PTSD.  The parties to the Joint Motion agreed that the Board failed to obtain the Veteran's employment records from his previous employer, Belton Independent School District, and discuss VA mental health progress notes dated January 2008 through March 2008, as well as the termination of the Veteran's employment in December 2007.  

In October 2012, May 2013, October 2013, and September 2014, the Board remanded the increased rating claim for PTSD for further development.  

In a March 2016 statement submitted to the Board, the Veteran argued that his service-connected conditions had increased in severity, and also indicated that he had peripheral neuropathy of the upper and lower extremities due to his service-connected diabetes mellitus.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  38 C.F.R. §§ 19.9(b), 3.150(a), 3.155 (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

This matter was remanded in September 2014 for additional development, to include an attempt to secure records of the Belton Independent School District, disability records from the Social Security Administration, the Veteran's mental health treatment records from May 2005 to October 2013 and from March 2014 to the present from the Dallas VA Medical Center, a VA psychiatric examination with GAF score, and in order to issue a statement of the case with respect to the issues of entitlement to an effective date earlier than February 4, 2014 for the grant of service connection for erectile dysfunction and the issue of an effective date earlier than February 4, 2014 for the grant of special monthly compensation based on loss of use of a creative organ.  

Upon remand, the Veteran was sent letters dated in May 2015 and February 2016 with respect to the Belton Independent records.  The Veteran, however, did not respond to these requests.  In addition, records from the Social Security Administration were associated with the Veteran claims file in March 2016, a VA examination was afforded in September 2015 and the requested statement of the case was issued in June 2016.  However, the record does not indicate that the requested VA treatment records were associated with the Veteran claims file.  In this regard, the Board notes that the supplemental statement of the case dated in March 2016 indicated that VA treatment records from North Texas Health Care System (VAMC Dallas, Bonham and Outpatient Clinic Ft. Worth and Tyler) for the period April 2007 through March 2016, and VA treatment records from Central Texas Health Care System (VAMC Waco, Temple, Marlin, Outpatient Clinic Palestine, Outpatient Clinic Brownwood, Outpatient Clinic College Station, Outpatient Clinic Cedar Park and Outpatient Clinic Austin) for the period January 26, 2007 through January 11, 2008, were associated with the Veteran claims file.  A review of the Veteran's VBMS and VVA files does not show that these records were associated with these files.  In addition, treatment records from May 2005 through 2007 are not indicated.  As such, this matter must be remanded so that these records can be associated with the Veteran claims file before further review is undertaken.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  If the Board is in error that this evidence is not in the VBMS or VVA file, the Board apologizes, and requests that the AOJ indicate in a memorandum to the file the location of these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Dallas VAMC and obtain the Veteran's mental health treatment records from May 2005 to October 2013 and from March 2014 to the present.  Also associate with the Veteran electronic claims file VA treatment records from North Texas Health Care System (VAMC Dallas, Bonham and Outpatient Clinic Ft. Worth and Tyler) for the period April 2007 through March 2016, and  VA treatment records from Central Texas Health Care System (VAMC Waco, Temple, Marlin, Outpatient Clinic Palestine, Outpatient Clinic Brownwood, Outpatient Clinic College Station, Outpatient Clinic Cedar Park and Outpatient Clinic Austin) for the period January 26, 2007 through January 11, 2008, as referenced in the March 2016 supplemental statement of the case.  If the Board is in error that this evidence is not in the VBMS or VVA file, the Board apologizes, and requests that the AOJ indicate in a memorandum to the file the location of these records.

2.  Readjudciate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







